Citation Nr: 1627657	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral cataracts (impaired
vision) excluding the periods from December 1, 2008, to January 31, 2009, and June 8, 2011, to July 31, 2011, the periods during which temporary total convalescent ratings were assigned pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran's claim was remanded for additional development in March 2009 and August 2010.  

Pursuant to a February 2015 rating decision, temporary total convalescent ratings were assigned pursuant to 38 C.F.R. § 4.30 for the periods from December 1, 2008, to January 31, 2009, and from June 8, 2011, to July 31, 2011.


FINDING OF FACT

1.  For the relevant appeal period prior to December 1, 2008, the Veteran's bilateral cataracts were manifested by objective findings of corrected distance vision of 20/40 or better in each eye.   

2.  For the relevant appeal period prior to May 11, 2012, excluding the period from December 1, 2008, to January 31, 2009, and from June 8, 2011, to July 31, 2011, the Veteran's bilateral cataracts have been manifested by unilateral and bilateral aphakia.

2.  Since May 11, 2012, the Veteran's right eye corrected distance vision was 20/70 (taking his best corrected vision of 20/40 or better one step worse); the Veteran had blindness in his left eye which is unrelated to his service-connected cataracts.    




CONCLUSIONS OF LAW

1.  Prior to December 1, 2008, the criteria for a compensable rating for bilateral cataracts are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.79, Diagnostic Codes 6028-6066, 6029 (2008).
 
2.  Prior to May 11, 2012, the criteria for entitlement to a 30 percent rating for bilateral cataracts have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.79, Diagnostic Codes 6028-6066, 6029 (2008).

2.  Since May 11, 2012, the criteria for entitlement to a 50 percent rating for bilateral cataracts have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.79, Diagnostic Codes 6028-6066, 6029 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Historically, the Veteran submitted a claim of entitlement to service connection for an eye disability in November 2005, prior to his discharge from service.  

In an April 2006 rating decision, service connection for bilateral cataracts was granted and a noncompensable rating was assigned effective March 1, 2006, the first day following his discharge from service.  The Veteran disagreed with the rating assigned and this appeal ensued.    

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §4.1 (2015).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern. Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.   Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's bilateral cataracts were initially assigned a noncompensable rating pursuant to Diagnostic Codes 6028-6066.  38 C.F.R. § 4.84a.  

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543  (Nov. 10, 2008). 

Diagnostic Code 6028 pertains to senile and other cataracts and provides that the preoperative cataracts are rated on impairment of vision; postoperative cataracts are rated on impairment of vision and aphakia.  38 C.F.R. § 4.84a (2008).

Diagnostic Code 6029 pertains to aphakia and provides for a 30 percent rating for bilateral or unilateral aphakia.  A note to this Diagnostic Code indicates that the 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.84a (2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).

In this respect, a noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent disability rating is warranted for impairment of 
 central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  A 20 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 in one eye and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 in one eye and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 in one eye and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 in one eye and vision in the other eye is correctable to 20/40.  A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 in one eye and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 in one eye and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 in one eye and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 in one eye and vision in the other eye is correctable to 20/50; or (5) when vision in one eye is correctable to 10/200 in one eye and vision in the other eye is correctable to 20/40.  A 40 percent rating is warranted when warranted for impairment of central visual acuity in the following situations (1) when vision in one eye is correctable to 20/200 in one eye and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 in one eye and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 in one eye and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctible to 20/50; (5) when there is blindness in one eye (having only light perception) and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and when vision in one eye is correctable to 20/40.  A 50 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 in one eye and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 in one eye and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/100 in one eye and vision in the other eye is correctable to 20/70; (4) when there is blindness in one eye (having only light perception) and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and when vision in one eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6079 (2008).

A review of the Veteran's service treatment records reflects that in May 2001, the Veteran received a diagnosis of bilateral cataracts, right greater than left.  A January 2006 report of medical history prepared in conjunction with the Veteran's separation examination reveals a diagnosis of bilateral cataracts.   

At a VA eye examination in December 2005, prior to the Veteran's discharge from service, the Veteran was diagnosed with bilateral cataracts with right cataract more advanced than left and refractive error of bilateral, compound, hypertropic astigmatism and presbyopia, unrelated to cataracts.  Ophthalmology examination revealed uncorrected vision of 20/150 in the right eye and 20/100 with the left eye at distance and 20/400 with each eye at near.  His vision with correction was 20/25 with the right eye and 20/25 with the left eye at distance and 20/50 with each eye at near.  

VA treatment reports reflect that the Veteran underwent phacoemulsification with anterior vitrectomy with sulcus intraocular lens placement of the right eye on December 1, 2008.    

At a June 2009 VA eye examination, visual acuity testing revealed uncorrected vision of 20/40 with the right eye and 20/150 with the left eye at distance and 20/200 with the right eye and 20/400 with the left eye at near.  His vision with correction was 20/30 with the right eye and 20/25 with the left eye at distance and 20/25 with each eye at near.  The examiner diagnosed the Veteran with right eye status post IOL (cataract surgery) of the right eye and moderate cataract of the left eye.  In a July 2009 addendum, the examiner reported that the Veteran had undergone cataract surgery of the right eye in December 2008 and he had a cataract of the left eye.  The examiner noted that the Veteran's left eye vision was correctable to 20/25 and he had no visual field loss secondary to the cataract.   

VA treatment reports reflect that the Veteran underwent a phaco IOL of the left eye on June 8, 2011.  

At an October 2011 VA eye examination, the Veteran was noted to be status post IOL of the right eye in December 2008 and of the left eye in June 2011.  Visual acuity testing revealed uncorrected vision of 20/25 with the right eye and 20/20 with the left eye at distance and 20/200 with the right eye and 20/200 with the left eye at near.  His vision with correction was 20/25 with the right eye and 20/20 with the left eye at distance and 20/25 with the right eye and 20/20 with the left eye at near.

VA treatment reports dated in February 2012 include visual acuity testing of 20/25 in the right eye and 20/20 in the left eye with correction.  On May 11, 2012, the Veteran was noted to have suffered a sudden loss of vision in the left eye for three weeks.  Visual acuity testing of the right eye was 20/20 with the right eye and 20/200 with the left eye with correction.  The examiner indicated that the Veteran's prognosis was guarded given the severe loss of vision associated with relative afferent pupillary defect (RAPD).  In June 2012, he was noted to have a working diagnosis of anterior ischemic optic neuropathy.  In November 2012, visual acuity testing revealed 20/25 in the right eye and 20/CF (counts fingers) at 3 feet.  The examiner assessed the Veteran with status post non-arteritic anterior ischemic optic neuropathy (NAION) in the left eye with no chance of recovery.  

At a September 2013 VA examination, the Veteran was diagnosed with a blind left eye secondary to anterior ischemic optic neuropathy with onset in May 2012.  Visual acuity testing revealed uncorrected vision of 20/70 with the right eye at distance and 20/100 with the right eye at near and corrected vision of 20/40 or better with the right eye at distance and 20/40 or better with the right eye at near.  The examiner noted that the Veteran had replacement intraocular lenses bilaterally as his cataracts had been operatively removed.  The examiner indicated that the Veteran's left eye decrease in visual acuity (his left eye vision was hand motion) was not due to his cataract but was instead secondary to anterior ischemic optic neuropathy.  The examiner concluded that the Veteran's vision in his left eye was less likely than not proximately due to or the result of the Veteran's service-connected cataracts.  The examiner's rationale was that risk factors for anterior ischemic optic neuropathy include hypertension and diabetes mellitus.  The examiner noted that the Veteran was diagnosed with diabetes mellitus six months prior.  The examiner also reported that the Veteran is a smoker and has sleep apnea which is also a risk factor for non-arteritic anterior ischemic optic neuropathy.   
  
VA treatment records reveal that in January 2015, visual acuity was 20/25 in the right eye and hand motion in the left eye.  In October 2015, visual acuity testing was 20/30 in the right and the left eye had light perception.    

Prior to December 1, 2008, the Veteran's bilateral corrected distant vision was reported to be 20/40 or better bilaterally which equates to a noncompensable rating pursuant to the Diagnostic Codes pertaining to loss of vision.  

On December 1, 2008, the Veteran underwent a phaco IOL of the right eye.  As noted, the Veteran was assigned a temporary 100 percent rating from December 1, 2008, to December 1, 2008, to January 31, 2009.  Effective February 1, 2009, to June 7, 2011, the Veteran's bilateral cataracts warrant a 30 percent rating for unilateral aphakia.  For the period from February 1, 2009, to June 7, 2011, pursuant to the note associated with Diagnostic Code 6029, the Board has considered whether a rating in excess of 30 percent is warranted for bilateral cataracts considering the Veteran's loss of vision.  

As the Veteran had only one aphakic eye at that time, the Board has considered the Veteran's poorer eye without correction (at the time of the June 2009 VA examination the Veteran's left eye had 20/150 distant vision without correction and the right eye had 20/40 distant vision with correction) and taken it one step worse than the ascertained value (in this case 20/200 in the left eye).  However, using the relevant Diagnostic Codes pertaining to vision loss, the Veteran would only warrant a 20 percent rating for loss of vision.  As such, the Veteran's bilateral cataracts warrant a rating of 30 percent for the period from February 1, 2009, to June 7, 2011.  

As noted, on June 8, 2011, the Veteran underwent phaco IOL of the left eye.  He was assigned a temporary 100 percent rating from June 8, 2011, to July 31, 2011. Thereafter, a 30 percent rating is warranted.  For the period from August 1, 2011, to May 11, 2012, the Veteran had bilateral aphakic eyes.  The Veteran's bilateral cataracts warrant a 30 percent rating for bilateral aphakia for that time period.  Pursuant to the note associated with Diagnostic Code 6029, the Board has considered whether a rating in excess of 30 percent is warranted for the bilateral cataracts considering the Veteran's loss of vision.  During the relevant time period, the Veteran had bilateral aphakia and as such the Board will consider the Veteran's distant vision with correction (20/25 with the right eye and 20/20 with the left eye at distance at the October 2011 VA examination) and taken it one step worse (in this case 20/70).  

In this case, the Veteran's vision loss would equate to a 30 percent rating which is warranted for bilateral aphakia.  

As noted, the Veteran underwent a sudden loss of vision in his left eye in May 2012.  However, the vision loss was unrelated to the service-connected bilateral cataracts.  The Veteran's correct distant vision in his right eye was 20/40 or better since May 11, 2012.  As noted, a 30 percent rating for bilateral aphakia is warranted for postoperative senile or other cataracts.  

However, when considering the Veteran's loss of vision, a rating of 50 percent is warranted.  This is so because the Veteran had corrected vision in his right eye of 20/40 or better.  When taking the vision of the right eye one step further (20/70) and considering the Veteran's left eye (vision of light perception only), a rating of 50 percent is warranted.   

Accordingly, for the period prior to December 1, 2008, a noncompensable rating is warranted.  For the period prior to May 11, 2012, excluding the periods during which temporary total ratings were assigned, the criteria for a 30 percent rating for bilateral cataracts are met.  Since May 11, 2012, the criteria for a 50 percent rating for bilateral cataracts are met.  

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his bilateral cataracts.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of pain and tenderness.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to his service-connected bilateral cataracts.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected bilateral cataracts.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

II.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

ORDER

Prior to December 1, 2008, entitlement to a compensable rating for bilateral cataracts is denied.  

Prior to May 11, 2012, (excluding the periods from December 1, 2008, to January 31, 2009, and June 8, 2011, to July 31, 2011) entitlement to a 30 percent rating for bilateral cataracts is granted.  

Since May 11, 2012, entitlement to a 50 percent rating for bilateral cataracts is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


